Name: Commission Regulation (EEC) No 3354/91 of 18 November 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 . 91No L 317/26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3354/91 of 18 November 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 Q, as last amended by Regulation (EEC) No 3344/91 f) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 19 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (J) OJ No L 162, 26. 6 . 1991 , p. 27 . 3 OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 279, 7. 10. 1991 , p. 43 . o OJ No L 167, 25. 7. 1972, p. 9 . (6 OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 303, 1 . 11 . 1991 , p. 34 . (8) OJ No L 316, 16 . 11 . 1991 , p. 37. (') OJ No L 266, 28 . 9 . 1983, p. 1 . 19 . 11 . 91 Official Journal of the European Communities No L 317/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 15,950 25.030 15,950 37,55 42.31 774,47 125,94 143,23 14,016 12,531 28 095 3 872,60 2 455,26 5 299,40 16,118 25,198 16,118 37,94 42,75 782,63 127,26 144,74 14,164 12,664 28 391 3 901,24 2 480,84 5 334,87 16,396 25,476 16,396 38,60 43,49 796,13 129,46 147,23 14,408 12,886 28 881 3 934,08 2 522,65 5 390,51 16,424 25,504 16,424 38,67 43,57 797,49 129,68 147,49 14,433 12,906 28 930 3 905,64 2 524,40 5 390,28 15,192 24,272 15,192 35,76 40,30 737,67 119,95 136,42 13,350 11,910 26 760 3 572,16 2 343,17 5 140,39 15,470 24,550 15,470 36,42 41,04 751,17 122,15 138,92 13,596 12,132 27 219 3 513,96 2 370,96 5 174,85 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 17,200 26,280 17,200 40,49 45,62 835,17 135,80 154,45 15,115 13,526 30 297 4 187,75 2 643,79 5 560,24 17,368 26,448 17,368 40,89 46,07 843,33 137,13 155,96 15,263 13,658 30 593 4 216,39 2 669,38 5 595,71 17,646 26,726 17,646 41,54 46,81 856,82 139,33 158,46 15,507 13,880 31 083 4 249,23 2711,19 5 651,36 17,674 26,754 17,674 41,61 46,88 858,18 139,55 158,71 15,531 13,900 31 132 4 220,79 2 712,93 5 651,13 16,442 25,522 16,442 38,71 43,61 798,36 129,82 147,65 14,449 12,905 28 962 3 887,31 2 531,70 5 401,23 16,720 25,800 16,720 39,36 44,35 811,86 132,01 150,14 14,695 13,126 29 421 3 829,1 1 2 559,50 5 435,70 No L 317/28 Official Journal of the European Communities 19 . 11 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 26,843 34,014 15,584 36,69 41,34 756,70 123,05 139,94 13,695 12,202 27 450 3 743,58 7187,85 4 106,87 4 171,93 27,174 34,345 15,915 37,47 42,22 772,77 125,66 142,91 13,986 12,465 28 033 3 811,38 7 256,68 4 156,65 4 221,71 27,505 34,676 1 16,246 38,25 43,09 788,85 128,27 145,89 14,277 12,729 28 617 3 848,70 7 322,98 4 206,43 4 271,49 27,589 34,765 16,335 38,46 43,33 793,17 128,98 146,69 14,355 12,798 28 773 3 828,20 7 334,20 4 216,14 4 281,96 26,902 34,096 15,666 36,88 41,56 760.68 123.69 140,68 13,767 12,256 27 595 3 644,68 7 199,26 4 115,47 4 184,04 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,045120 2,043930 2,043290 2,042450 2,042450 2,040050 FI 2,303400 2,302430 2,301230 2,300370 2,300370 2,298100 Bfrs/Lfrs 42,107800 42,088900 42,072900 42,062600 42,062600 42,019300 FF 6,989590 6,986760 6,982680 6,979570 6,979570 6,970850 Dkr 7,936930 7,932210 7,926700 7,923790 7,923790 7,915120 £Irl 0,765555 0,765200 0,764822 0,764343 0,764343 0,761651 £ 0,704133 0,704452 0,704543 0,704641 0,704641 0,704695 Lit 1 535,68 1 537,1 1 1 538,80 1 540,16 1 540,16 1 544,96 Dr 230,86300 232,81100 235,11700 237,08900 237,08900 244,19800 Esc 176,04200 176,56400 177,05500 177,49100 177,49100 178,77000 Pta 128,70100 129,01000 129,26200 129,52400 129,52400 130,24500